Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on 11/19/2020 for Application No. 16/952,096.  Claims 1-14 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) received on 12/30/2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a dual-motor differential drive system having a main wheel, a central shaft extending in an axial direction, a drive wheel disposed on the main wheel and the combination features recited in the claim, particularly “a differential unit, disposed on one side of the drive wheel and aligned with the drive wheel”.
Regarding claim 12, the prior art of record fails to disclose or render obvious a dual-motor differential drive system having a main wheel, a central shaft extending in an axial direction, a drive wheel disposed on the main wheel and the combination features recited in the claim, particularly “a differential unit, disposed inside of the main wheel”. 
The closest prior art reference is Langlands et al. (US 8,919,479 B1).
Langlands discloses a substantial mechanism for propelling a vehicle having two electric motors 70, 211 configured to connect to rear wheel 14 via a chain/belt device and sprocket gear 65 of transmission 30 in order to provide multiple speeds for the vehicle but does not disclose the particular features required by claims 1 and 12. See Figures 1, 8, 11 and col. 6, lines 42-57.
Claims 2-11 and 13-14 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knoblauch (US 9,457,658 B2) discloses a drive train of purely electrically all-wheel drivable motor vehicle, see Figures 1 and 2;
Shirokura et al.	(US 2015/0251563 A1) discloses an inverted pendulum type vehicle including two motors 31R/R, see at least Figures 1, 3 and 4; and
Uchisasai et al. (US 2006/0030454 A1) discloses a power switchover apparatus for a hybrid vehicle, see Figures 1-4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659